Per Curiam:
The charge of the learned judge in the Court below, that the auditors’ settlement after the time that the treasurer received the money, unappealed from, concludes the rights of both parties, is fully sustained by the authorities. The ease of Northumberland County v. Bloom, 3 W. & S., 542, in which it was held that the settlement of the account of a county treasurer by the auditors, after the time limited for an appeal, is as conclusive upon the county as it is upon the officer, is in point, to which many other cases may be added. Blackmore v. Allegheny, 1 P. F. Smith, 160, and cases there cited.
Judgment affirmed.